DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Status of the Claims
Claims 1 – 28 are pending in the present application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 13), drawn towards a high penetration composition of an antimicrobial or an antimicrobial-related compound, a high penetration composition having the chemical structure L-1, and a pharmaceutical composition comprising a high penetration composition having the chemical structure L-1, in the reply filed on July 14, 2022 is acknowledged. Claims 14 – 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound, penicillin V-DEE, as presented below:

    PNG
    media_image1.png
    318
    817
    media_image1.png
    Greyscale


Search: Applicant’s elected species is not found to be free of prior art. However, for the purpose of compact prosecution, search has been further expanded to include the scope, wherein:
The functional unit (F) is the beta-lactam antibiotic-related compound of Structure I-9, Structure I-33, Structure FP-2, Structure FP-7, Structure FI-4, or Structure FP-83; and
The transportational unit (T) is the protonatable amine group of Structure W-1, Structure W-2 or Structure W-4.
Since the search is not free of prior art, scope has not been further expanded to include the full scope of the elected claims.

Priority

    PNG
    media_image2.png
    75
    410
    media_image2.png
    Greyscale

The present claim 1 is drawn towards a high penetration composition of an antimicrobial or an antimicrobial-related compound comprising a functional unit; a linker; and a transportational unit; wherein the functional unit comprises a moiety of the antimicrobial or the antimicrobial-related compound; wherein the transportational unit comprises a protonatable amine group; and wherein the linker comprises a chemical bond that is capable of being cleaved after the high penetration composition penetrates across a biological barrier. PCT ‘724 does not provide any support in view of a high penetration composition of an antimicrobial or an antimicrobial-related compound comprising a functional unit, linker, and transportational unit. 
The present claim 2 is drawn towards the high penetration composition according to claim 1, wherein the chemical bond is selected from the group consisting of a covalent chemical bond, an ether bond, a thioether bond, an ester bond, a thioester bond, a carbonate bond, a carbamate bond, a phosphate bond, and an oX1me bond. PCT ‘724 does not provide any support for the limitations in claim 1, and further wherein the chemical bond is selected from the group consisting of a covalent chemical bond, an ether bond, a thioether bond, an ester bond, a thioester bond, a carbonate bond, a carbamate bond, a phosphate bond, and an oX1me bond. 
The present claim 3 is drawn towards the high penetration composition according to claim 1, wherein upon cleavage of the cleavable bond, the moiety of the antimicrobial or the antimicrobial-related compound is converted to the antimicrobial or the antimicrobial-related compound. PCT ‘724 does not provide any support for the limitations in claim 1, and further wherein upon cleavage of the cleavable bond, the moiety of the antimicrobial or the antimicrobial-related compound is converted to the antimicrobial or the antimicrobial-related compound
The present claim 4 is drawn towards the high penetration composition according to claim 1, wherein the functional unit comprises a lipophilic derivative of a moiety of the beta-lactam antibiotics or the beta-lactam antibiotics-related compound. PCT ‘724 does not provide any support for the limitations in claim 1, and further wherein the functional unit comprises a lipophilic derivative of a moiety of the beta-lactam antibiotics or the beta-lactam antibiotics-related compound.
The present claim 5 is drawn towards the high penetration composition according to claim 4, wherein the lipophilic derivative is selected from the group consisting of carbonate, ester, amide, carbamate, N-mannich base, ether, thioether, thioester, phosphate, oX1me and imine. PCT ‘724 does not provide any support for the limitations in claim 1, and further wherein the lipophilic derivative is selected from the group consisting of carbonate, ester, amide, carbamate, N-mannich base, ether, thioether, thioester, phosphate, oX1me and imine.
The present claim 6 is drawn towards the high penetration composition according to claim 1, wherein the beta-lactam antibiotics or the beta-lactam antibiotics-related compound is selected from the group consisting of beta-lactam antibiotics, beta-lactam antibiotics metabolites, and agents that can be metabolized into a beta-lactam antibiotics or a beta-lactam antibiotics metabolite, and analogs thereof. PCT ‘724 does not provide any support for the limitations in claim 1, and further wherein the beta-lactam antibiotics or the beta-lactam antibiotics-related compound is selected from the group consisting of beta-lactam antibiotics, beta-lactam antibiotics metabolites, and agents that can be metabolized into a beta-lactam antibiotics or a beta-lactam antibiotics metabolite, and analogs thereof.
The present claim 7 is drawn towards the high penetration composition according to claim 1, wherein the protonatable amine group is selected from the group consisting of a substituted and unsubstituted primary amine group, a substituted and unsubstituted secondary amine group, and a substituted and unsubstituted tertiary amine group. PCT ‘724 does not provide any support for the limitations in claim 1, and further wherein the protonatable amine group is selected from the group consisting of a substituted and unsubstituted primary amine group, a substituted and unsubstituted secondary amine group, and a substituted and unsubstituted tertiary amine group.
The present claim 8 is drawn towards the high penetration composition according to claim 7, wherein the protonatable amine group is selected from the group consisting of Structure W-1, Structure W-2, Structure W-3, Structure W-4, Structure W-5, Structure W-6, Structure W-7, Structure W-8, Structure W-9, Structure W-10, Structure W-11, Structure W-12, Structure W-13, Structure W-14, Structure W-15, Structure W-16, Structure W-17 and Structure W-18. PCT ‘724 provides support for the protonable amine group of Structure W-1. However, PCT ‘724 does not provide any support for the limitations in claim 1, and further wherein the protonatable amine group is selected from the group consisting of Structure W-2, Structure W-3, Structure W-4, Structure W-5, Structure W-6, Structure W-7, Structure W-8, Structure W-9, Structure W-10, Structure W-11, Structure W-12, Structure W-13, Structure W-14, Structure W-15, Structure W-16, Structure W-17 and Structure W-18.
The present claim 9 is drawn towards a high penetration composition having the following chemical structure:

    PNG
    media_image3.png
    83
    171
    media_image3.png
    Greyscale

PCT ‘724 provides support for the chemical structure L-1, wherein F is a compound having the structure F-1 or FP-83; L1 is nothing; L4 is C=O; L2 is O; and T is the Structure W-1, wherein R unsubstituted C2 alkyl, R1 and R2 are each unsubstituted C2 alkyl and HA is hydrochloride. However, PCT ‘724 does not provide any support for the limitations of the chemical Structure L-1, wherein the variables F, L1, L4, L2 and T are selected from any of the other Markush groups as recited in the present claim.
The present claim 10 is drawn towards the high penetration composition according to claim 9 having a structure selected from the group consisting of Structure P-1, Structure P-2, Structure P-3, Structure P-4, Structure P-5, Structure P-6, Structure P-7, Structure P-8, Structure P-9, Structure P-10, Structure P-11, Structure P-12, Structure P-13, Structure P-14, Structure P-15, Structure P-16, Structure P- 17, Structure P-18, Structure P-19, Structure P-20, Structure P-21, Structure P-22, Structure P-23, Structure P-24, Structure P-25, Structure P-26, Structure P-27, Structure P-28, Structure P-29, Structure P-30, Structure P-31, Structure P-32, Structure P-33, Structure P-34, Structure P-35, Structure P-36, Structure P-37, Structure P-38, Structure P-39, Structure P-40, Structure P-41, Structure P-42, Structure P-43, Structure P-44, Structure P-45, Structure P-46, Structure P-47, Structure P-48, Structure P-49, Structure P-50, Structure P-51, Structure P-52, Structure P-53, Structure P-54, Structure P-55, Structure P-56, Structure P-57, Structure P-58, Structure P-59, Structure P-60, Structure P-61, Structure P-62, Structure P-63, Structure P-64, Structure P-65, Structure P-66, Structure P-67, Structure P-68, Structure P-69, Structure P-70, Structure P-71, Structure P-72, Structure P-73, Structure P-74, Structure P-75, Structure P-76, Structure P-77, Structure P-78, Structure P-79, Structure P-80, Structure P-81, Structure P-82, Structure P-83, Structure P-84, Structure P-85, Structure P-86, Structure I-1, Structure I-2, Structure I-3, Structure I-4, Structure I-5, Structure I-6, Structure I-7, Structure I-8, Structure I-9, Structure I-10, Structure I-11, Structure I-12, Structure I-13, Structure I-14, Structure I-15, Structure I-16, Structure I-17, Structure I-18, Structure I-19, Structure I-20, Structure I-21, Structure I-22, Structure I-23, Structure I-24, Structure I-25, Structure I-26, Structure I-27, Structure I-28, Structure I-29, Structure I-30, Structure I-31, Structure I-32, Structure I-33, Structure S-1, Structure S-2, Structure S-3, Structure S-4, Structure S-5, Structure S-6, Structure S-7, Structure S-8, Structure S-9, Structure S-10, Structure S-11, Structure S-12, Structure S-13, Structure S-14, Structure 5-15, Structure S-16, Structure S-17, Structure S-18, Structure S-19, Structure S-20, Structure T-1, Structure T-2, Structure T-3, Structure T-4, Structure T-5, Structure T-6, Structure T-7, Structure T-8, Structure T-9, Structure T-10, Structure T-11, Structure T-12, Structure T-13, Structure T-14, Structure T-15, and Structure T-16. PCT ‘724 provides support for the chemical Structure P-83. However, PCT ‘724 does not provide any support for the limitations in claim 9, and further wherein the high penetration composition has a structure selected from any of the other Markush groups as recited in the present claim.
The present claim 11 is drawn towards a pharmaceutical composition comprising a high penetration composition according to claim 9 and a pharmaceutically acceptable carrier. PCT ‘724 does not provide any support for the limitations in claim 9, and the pharmaceutical composition comprising a high penetration composition as recited in the present claim.
The present claim 12 is drawn towards the pharmaceutical composition according to claim 11, wherein the pharmaceutically acceptable carrier is polar. PCT ‘724 does not provide any support for the limitations in claim 9, the pharmaceutical composition comprising a high penetration composition as recited in claim 10, or further wherein, the pharmaceutically acceptable carrier is polar, as recited in the present claim.
The present claim 13 is drawn towards the pharmaceutical composition according to claim 11, wherein the pharmaceutically acceptable carrier is selected from the group of alcohol, acetone, ester, water, and aqueous solution. PCT ‘724 does not provide any support for the limitations in claim 9, the pharmaceutical composition comprising a high penetration composition as recited in claim 10, or further wherein, the pharmaceutically acceptable carrier is selected from the group of alcohol, acetone, ester, water, and aqueous solution, as recited in the present claim.
Therefore, the claims are examined with an effective filing date of June 10, 2009 (filing date of the U.S. Non-Provisional Application ‘373).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
	The present claim 1 is drawn towards a high penetration composition of an antimicrobial or an antimicrobial-related compound comprising a functional unit; a linker; and a transportational unit; wherein the functional unit comprises a moiety of the antimicrobial or the antimicrobial-related compound; wherein the transportational unit comprises a protonatable amine group; and wherein the linker comprises a chemical bond that is capable of being cleaved after the high penetration composition penetrates across a biological barrier.
	The present claim 2 is drawn towards the high penetration composition according to claim 1, wherein the chemical bond is selected from the group consisting of a covalent chemical bond, an ether bond, a thioether bond, an ester bond, a thioester bond, a carbonate bond, a carbamate bond, a phosphate bond, and an oX1me bond.
	The present claim 3 is drawn towards the high penetration composition according to claim 1, wherein upon cleavage of the cleavable bond, the moiety of the antimicrobial or the antimicrobial-related compound is converted to the antimicrobial or the antimicrobial-related compound. 
	The present claim 4 is drawn towards the high penetration composition according to claim 1, wherein the functional unit comprises a lipophilic derivative of a moiety of the beta-lactam antibiotics or the beta-lactam antibiotics-related compound. 
	The present claim 5 is drawn towards the high penetration composition according to claim 4, wherein the lipophilic derivative is selected from the group consisting of carbonate, ester, amide, carbamate, N-mannich base, ether, thioether, thioester, phosphate, oX1me and imine. 
	The present claim 6 is drawn towards the high penetration composition according to claim 1, wherein the beta-lactam antibiotics or the beta-lactam antibiotics-related compound is selected from the group consisting of beta-lactam antibiotics, beta-lactam antibiotics metabolites, and agents that can be metabolized into a beta-lactam antibiotics or a beta-lactam antibiotics metabolite, and analogs thereof. 
	The present claim 7 is drawn towards the high penetration composition according to claim 1, wherein the protonatable amine group is selected from the group consisting of a substituted and unsubstituted primary amine group, a substituted and unsubstituted secondary amine group, and a substituted and unsubstituted tertiary amine group.
	The present description generically discloses a high penetration composition comprising a functional unit; a linker; and a transportational unit. The specification only broadly states that the functional unit is covalently linked to a transportational unit through a linker; wherein the functional unit comprises a moiety of the antimicrobial or the antimicrobial-related compound; wherein the transportational unit comprises a protonatable amine group; and wherein the linker comprises a chemical bond that is capable of being cleaved after the high penetration composition penetrates across a biological barrier. There is no guidance provided for any other structures that can be specifically used as functional units, linkers and transportational units. Thus, the scope of the claims is directed towards a high penetration composition of an antimicrobial or an antimicrobial-related compound comprising a wide range of functional units; linkers; and transportational units; wherein each functional unit comprises a moiety of the antimicrobial or the antimicrobial-related compound; wherein each transportational unit comprises a protonatable amine group; and wherein each linker comprises a chemical bond that is capable of being cleaved after the high penetration composition penetrates across a biological barrier.
	MPEP §2163(II)(A)(3)(a)(ii) states the guidelines for the written description as presented below:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	While the disclosure recites the high penetration compositions, the generic definition fails to provide sufficient support to show that the Applicant was in possession of the full scope of the claimed invention. The description does not sufficiently describe the full scope for all of the functional units, linkers and transportational units that are encompassed by the present claims. Further, the description does not sufficiently define the full scope for all of the chemical bonds; lipophilic derivatives of the moieties of the beta-lactam antibiotics or the beta-lactam antibiotics-related compounds;  and the protonable amine groups, as encompassed in the present claims 2 – 7. Therefore, the “representative number of species” standard is used to determine whether the claims are adequately described. MPEP §2163(II)(A)(3)(a)(ii) recites the definition of “representative number of species” as:
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) … The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 … Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.”


	The present specification does not sufficiently provide support for a number of species that are representative of the entire genus of all of the functional units, linkers and transportational units. Additionally, the specification lacks sufficient guidance for all of the functional units that are covalently linked to the transportational units via the linker; wherein each functional unit comprises a moiety of the antimicrobial or the antimicrobial-related compound; wherein the transportational unit comprises a protonatable amine group; and wherein the linker comprises a chemical bond that is capable of being cleaved after the high penetration composition penetrates across a biological barrier, as encompassed in the scope of the present claims. There is a significant variation within all of the functional units, linkers and transportational units and how each of the functional unit is covalently linked with the transportational unit. The present specification does not adequately describe any specific other structures to resemble the variation within the entire genus of all of the functional units, linkers and transportational units. Thus, a person having ordinary skill in the art would recognize that the Applicant was not in possession of the claimed high penetration composition of an antimicrobial or an antimicrobial-related compound of the entire genus of all of the functional units, linkers and transportational units. Thus, the present claims do not comply with the written description requirement. In order to overcome the rejection, Applicant is requested to amend the claim 1 to incorporate the limitations of the high penetration composition having the chemical Structure L-1 as recited in the claim 9 that are properly supported by the present specification.

The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
	The present claim 9 recites the phrase “… wherein, n or m= 0, 1, 2, 3, 4, 5, 6, …, Structure Rs-1 …”. See, page 39, lines 5-6. The ellipses “…” is a relative term which renders the claim indefinite. The specification defines the variables m and n as “0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, …,”. See, page 66 last line; and page 67 first line. However, the ellipses “…” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear what the upper limit is for the numerical values of the variables m and n.
	In order to overcome the rejection, Applicant is requested to amend the present claim to recite the phrase “… wherein, n or m= 0-20, Structure Rs-1 …” that is properly defined in the specification. 

Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
	The present claim 9 recites the Structure L-1: F—L1—L4—L2—T. See, page 8, line 19.
While the claim defines each of the variables F, L1, L4 and L2, the claim does not set forth any limitations for the scope of the variable T. It is unclear what the metes and bounds are for the variable T. Thus, the claim is considered indefinite.
	Applicant is requested to amend the present claim to specifically recite the definition for the variable T in order to overcome the rejection.

Claims 8 – 10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	Claim 8 recites the broad recitation (See, page 4 line 16 – page 5 line 8) “… protonatable amine group is selected from the group of …”, and the claim also recites (See, page 5 line 9) “including stereoisomers and pharmaceutically acceptable salts thereof” which is the narrower statement of the range/limitation.
	Claim 9 recites the broad recitation (See, page 8 lines 18-19) “A high penetration composition having the following chemical structure …”, and the claim also recites (See, page 8 line 20) “including stereoisomers and pharmaceutically acceptable salts thereof” which is the narrower statement of the range/limitation.
	Claim 9 recites the broad recitation (See, page 8 line 22 – page 30 line 2) “F comprises a moiety of a beta-lactam antibiotics or a beta-lactam antibiotics-related compound, having a structure selected from the group consisting of …”, and the claim also recites (See, page 30 line 3) “including stereoisomers and pharmaceutically acceptable salts thereof” which is the narrower statement of the range/limitation.
	Claim 10 recites the broad recitation (See, page 53 line 3 – page 73 line 2) “The high penetration composition according to claim 9 having a structure selected from the group consisting of …”, and the claim also recites (See, page 73 line 3) “including stereoisomers and pharmaceutically acceptable salts thereof” which is the narrower statement of the range/limitation.
	The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Applicant is requested to replace the term “including” with the term “or” in the present claims in order to overcome the rejection.


Improper Markush Group Rejection
Claims 9 – 10 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the high penetration composition having the chemical Structure L-1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The present claim 9 is drawn towards a high penetration composition having the following chemical structure:

    PNG
    media_image3.png
    83
    171
    media_image3.png
    Greyscale

wherein:
F comprises a moiety of beta-lactam antibiotics or a beta-lactam antibiotics-related compound, having a structure selected from the group consisting of Structure F-1, Structure FP- 1, Structure FP-2, Structure FP-3, Structure FP-4, Structure FP-5, Structure FP-6, Structure FP-7, Structure FP-8, Structure FP-9, Structure FP-10, Structure FP-11, Structure FP-12, Structure FP- 13, Structure FP-14, Structure FP-15, Structure FP-16, Structure FP-17, Structure FP-18, Structure FP-19, Structure FP-20, Structure FP-21, Structure FP-22, Structure FP-23, Structure FP-24, Structure FP-25, Structure FP-26, Structure FP-27, Structure FP-28, Structure FP-29, Structure FP-30, Structure FP-3 1, Structure FP-32, Structure FP-33, Structure FP-34, Structure FP-35, Structure FP-36, Structure FP-37, Structure FP-38, Structure FP-39, Structure FP-40, Structure FP-41, Structure FP-42, Structure FP-43, Structure FP-44, Structure FP-45, Structure FP-46, Structure FP-47, Structure FP-48, Structure FP-49, Structure FP-50, Structure FP-51, Structure FP-52, Structure FP-53, Structure FP-54, Structure FP-55, Structure FP-56, Structure FP-57, Structure FP-58, Structure FP-59, Structure FP-60, Structure FP-61, Structure FP-62, Structure FP-63, Structure FP-64, Structure FP-65, Structure FP-66, Structure FP-67, Structure FP-68, Structure FP-69, Structure FP-70, Structure FP-71, Structure FP-72, Structure FP-73, Structure FP-74, Structure FP-75, Structure FP-76, Structure FP-77, Structure FP-78, Structure FP-79, Structure FP-80, Structure FP-81, Structure FP-82, Structure FP-83, Structure FP-84, Structure FP-85, Structure FP-86, Structure FI-1, Structure FI-2, Structure FI-3, Structure FI-4, Structure FI-5, Structure FI-6, Structure FI-7, Structure FI-8, Structure FI-9, Structure Fl-10, Structure Fl-11, Structure F1-12, Structure FI-13, Structure FI-14, Structure FI-15, Structure Fl- 16, Structure Fl- 17, Structure Fl- 18, Structure Fl- 19, Structure FI-20, Structure FI-21, Structure FI-22, Structure FI-23, Structure FI-24, Structure FI-25, Structure FI-26, Structure FI-27, Structure FI-28, Structure FI-29, Structure FI-30, Structure FI-3 1, Structure FI-32, Structure FI- 33, Structure FS-1, Structure FS-2, Structure FS-3, Structure FS-4, Structure FS-5, Structure FS- 6, Structure FS-7, Structure FS-8, Structure FS-9, Structure FS-10, Structure FS-11, Structure FS-12, Structure FS-13, Structure FS-14, Structure FS-15, Structure FS-16, Structure FS-17, Structure FS-18, Structure FS-19, Structure FS-20, Structure FT-1, Structure FT-2, Structure FT- 3, Structure FT-4, Structure FT-5, Structure FT-6, Structure FT-7, Structure FT-8, Structure FT- 9, Structure FT-10, Structure FT-1 1, Structure FT-12, Structure FT-13, Structure FT-14, Structure FT-15, and Structure FT-16;

    
    PNG
    media_image4.png
    94
    653
    media_image4.png
    Greyscale
 NS-3, Structure NS-4 and Structure NS-5;
X1 is selected from the group consisting of H, OH, OCH3, OC2H5, OR6, C(=O)NH2, CH2OC(=O)NH2, CH2OC(=O)CH3, CH2OC(=O)R, OC(=O)CH3, OC(=O)R6, CH2OCH3, CH3, C2H5, R6, Cl, F, Br, I, HC=CHCH3, HC=CH2, CH2OCH3, CH2OR6, S(CH2)n-NHR7, Structure X1-1, Structure X1-2, Structure X1-3, Structure X1-4, Structure X1-5, Structure X1-6, Structure X1-7, Structure X1-8, Structure X1-9, Structure X1-10, Structure X1-11, Structure X1-12, Structure X1-13, Structure X1-14, Structure X1-15, Structure X1-16, Structure X1-17, Structure X1-18, Structure X1-19, Structure X1-20, Structure X1-21, Structure X1-22, Structure X1-23, Structure X1-24, Structure X1-25, Structure X1-26, Structure X1-27, Structure X1-28, Structure X1-29, Structure X1-30, Structure X1-31, Structure X1-32, Structure X1-33, Structure X1-34, Structure X1-35, Structure X1-36, Structure X1-37, Structure X1-38, Structure X1-39, Structure X1-40, Structure X1-41, Structure X1-42, Structure X1-43, Structure X1-44, Structure X1-45, Structure X1-46, Structure X1-47, Structure X1-48, Structure X1-49, Structure X1-50, Structure X1-51, Structure X1-52, Structure X1-53, Structure X1-54, Structure X1-55, Structure X1-56, Structure X1-57, Structure X1-58, Structure X1-59, Structure X1-60, Structure X1-61, Structure X1-62, Structure X1-63, Structure X1-64, Structure X1-65, Structure X1-66, Structure X1-67, Structure X1-68, Structure X1-69, Structure X1-70, Structure X1-71, Structure X1-72, Structure X1-73, Structure X17-4, Structure X1-75, Structure X1-76, Structure X1-77, Structure X1-78, Structure X1-79, Structure X1-80, Structure X1-81, and Structure X1-82;
R5- taken together with Y is R6OCH2C(R5)=, or by itself is selected from the group consisting of R6OOCCH(NHR7)(CH2)nC(=0)NH-, R6OOCCH(NHR7) (CH2)nSC(=O)NH-, CF3SCH2C (=O)NH-, CF3CH2C(=O)NH-, CHF2SCH2 C(=O)NH-, CH2FSCH2C(=O)NH-, NH2C(=O)CHF S-CH2C(=O)NH-, R7NHCH(C(=O)OW)CH2SCH2C(=O)NH-, R7NHCH(L1-L4-L2-W)CH2S CH2C(=O)NH-, CNCH2SCH2C(=O)NH-CH3(CH2)nC(=O)NH-, R7N=CHNR7CH2 CH2S-, R7N=C(NHR7)NHC(=0)-, R7N=C(NHR7)NHC(=O)CH2, CH3C(Cl)=CH CH2SCH2C(=O)NH-, (CH3)2C(OR6)-, CNCH2C(=O)NH-, CNCH2CH2S-, R7HN= CH(NR7)CH2CH2S-, CH2=CHCH2 SCH2C(=O)NH-, CH3CH(OH)-, CH3CH(OR)-, CH3CH(Y1)-, (CH3)2CH-, CH3CH2-, CH3(CH2)nCH=CH(CH2)mC(=O)NH- wherein, n or m= 0, 1, 2, 3, 4, 5, 6, ..., Structure Rs-1, Structure Rs-2, Structure Rs-3, Structure Rs-4, Structure Rs-5, Structure Rs-6, Structure Rs-7, Structure Rs-8, Structure Rs-9, Structure Rs-10, Structure Rs-11, Structure Rs-12, Structure Rs-13, Structure Rs-14, Structure Rs-15, Structure Rs-16, Structure Rs-17, Structure Rs-18, Structure Rs-19, Structure Rs-20, Structure Rs-21, Structure Rs-22, Structure Rs-23, Structure Rs-24, Structure Rs-25, Structure Rs-26, Structure Rs-27, Structure Rs-28, Structure Rs-29, Structure Rs-30, Structure Rs-31, Structure Rs-32, Structure Rs-33, Structure Rs-34, Structure Rs-35, Structure Rs-36, Structure Rs-37, Structure Rs-38, Structure Rs-39, Structure Rs-40, Structure Rs-41, Structure Rs-42, Structure Rs-43, Structure Rs-44, Structure Rs-45, and Structure Rs-46;

	The present claim 10 is drawn towards the high penetration composition according to claim 9 having a structure selected from the group consisting of Structure P-1, Structure P-2, Structure P-3, Structure P-4, Structure P-5, Structure P-6, Structure P-7, Structure P-8, Structure P-9, Structure P-10, Structure P-11, Structure P-12, Structure P-13, Structure P-14, Structure P-15, Structure P-16, Structure P- 17, Structure P-18, Structure P-19, Structure P-20, Structure P-21, Structure P-22, Structure P-23, Structure P-24, Structure P-25, Structure P-26, Structure P-27, Structure P-28, Structure P-29, Structure P-30, Structure P-31, Structure P-32, Structure P-33, Structure P-34, Structure P-35, Structure P-36, Structure P-37, Structure P-38, Structure P-39, Structure P-40, Structure P-41, Structure P-42, Structure P-43, Structure P-44, Structure P-45, Structure P-46, Structure P-47, Structure P-48, Structure P-49, Structure P-50, Structure P-51, Structure P-52, Structure P-53, Structure P-54, Structure P-55, Structure P-56, Structure P-57, Structure P-58, Structure P-59, Structure P-60, Structure P-61, Structure P-62, Structure P-63, Structure P-64, Structure P-65, Structure P-66, Structure P-67, Structure P-68, Structure P-69, Structure P-70, Structure P-71, Structure P-72, Structure P-73, Structure P-74, Structure P-75, Structure P-76, Structure P-77, Structure P-78, Structure P-79, Structure P-80, Structure P-81, Structure P-82, Structure P-83, Structure P-84, Structure P-85, Structure P-86, Structure I-1, Structure I-2, Structure I-3, Structure I-4, Structure I-5, Structure I-6, Structure I-7, Structure I-8, Structure I-9, Structure I-10, Structure I-11, Structure I-12, Structure I-13, Structure I-14, Structure I-15, Structure I-16, Structure I-17, Structure I-18, Structure I-19, Structure I-20, Structure I-21, Structure I-22, Structure I-23, Structure I-24, Structure I-25, Structure I-26, Structure I-27, Structure I-28, Structure I-29, Structure I-30, Structure I-31, Structure I-32, Structure I-33, Structure S-1, Structure S-2, Structure S-3, Structure S-4, Structure S-5, Structure S-6, Structure S-7, Structure S-8, Structure S-9, Structure S-10, Structure S-11, Structure S-12, Structure S-13, Structure S-14, Structure 5-15, Structure S-16, Structure S-17, Structure S-18, Structure S-19, Structure S-20, Structure T-1, Structure T-2, Structure T-3, Structure T-4, Structure T-5, Structure T-6, Structure T-7, Structure T-8, Structure T-9, Structure T-10, Structure T-11, Structure T-12, Structure T-13, Structure T-14, Structure T-15, and Structure T-16. 
	The structures associated with each of the variables above in the Formula Structure L-1 do not share a substantial feature to each other. 
	For example, in variable F, consider the following moieties having the structure FP-1, FP-10, FP-71, FP-77, FI-5 and FS-1 as presented below:

    PNG
    media_image5.png
    390
    987
    media_image5.png
    Greyscale

	Further consider that variable X1 is selected from H, HC=CH2, and structures X1-1, X1-10, X1-13, X1-20, X1-21 and X1-31 as presented below:

    PNG
    media_image6.png
    207
    847
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    237
    847
    media_image7.png
    Greyscale

	Similarly, variable R5 can be taken together with Y to form R6OCH2C(R5)=, or by itself is selected from a broad range of moieties encompassed by the Markush group. The variable W can also be selected from a broad range of moieties encompassed by the Markush group.
	The present claim 10 is drawn specifically towards the high penetration composition according to claim 9, wherein the structures P-1, P-10, P-71, P-77, I-5 and S-1 consist of the beta-lactam antibiotics-related compounds FP-1, FP-10, FP-71, FP-77, FI-5 and FS-1 respectively. The associated structures also do not share any substantial structural similarity to each other.
	For at least the above reasons, the moieties as claimed in view of the above variables in the chemical structure L-1 encompass a wide variety of chemical species which do not share any substantial structural similarity between the species and would not be expected to be commonly useful in preparing high penetration compositions.
In order to overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 – 13 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WIPO Publication 2008072032 A1 (Yu).
	Yu teaches Applicant’s elected compound, 6-phenoxyacetacetamidopenicillanic acid 2-diethylaminoethyl ester hydrochloride. See, page 22, paragraph [15]; page 23, paragraph [16]. Yu also teaches that the compound increases the penetration rate through the skin barrier and the composition comprising said compound can be used as an active ingredient to treat any beta-lactam antibiotics-treatable conditions. See, page 19, paragraph [13]; and page 47, claim [5]. The compound is presented below:

    PNG
    media_image8.png
    185
    526
    media_image8.png
    Greyscale

	Yu teaches the compounds in the present claims 1 – 8, wherein:
The functional unit (F) is the beta-lactam antibiotic-related compound, Penicillanic acid;
The transportational unit (T) is the protonatable amine group of Structure W-1, 2-diethylaminoethyl ester moiety; and
HA is hydrochloride salt.
	Yu teaches the compounds in the present claims 9 – 10, wherein:
The functional unit (F) is the beta-lactam antibiotic-related compound of Structure FP-83, Penicillanic acid, further wherein, Y1, Y2, Y3 and Y4 are each hydrogen;
L1 is nothing;
L4 is C(=O);
L2 is O; and
The transportational unit (T) is the protonatable amine group of Structure W-1, 2-diethylaminoethyl ester moiety, further wherein R, R1 and R2 are each C2 alkyl; and
HA is hydrochloride salt.
	The present claim 11 is drawn towards a pharmaceutical composition comprising a high penetration composition according to claim 9 and a pharmaceutically acceptable carrier. The present claim 12 is drawn towards the pharmaceutical composition according to claim 11, wherein the pharmaceutically acceptable carrier is polar. The present claim 13 is drawn towards the pharmaceutical composition according to claim 11, wherein the pharmaceutically acceptable carrier is selected from the group of alcohol, acetone, ester, water, and aqueous solution. Yu teaches that the compound, 6-phenoxyacetacetamidopenicillanic acid 2-diethylaminoethyl ester hydrochloride, is dissolved in 10 mL of pH 7.4 phosphate buffer. See, page 22, paragraph [15]; and page 23, paragraph [16].
	Therefore, the prior art reference anticipates the present claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 9,969,751 B2 (US ‘751). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘751 is drawn towards a compound having the chemical structure L-1 as presented below:

    PNG
    media_image9.png
    839
    328
    media_image9.png
    Greyscale

Claim 11 in US ‘751 specifically recites the compound, 6-[3-(o-chlorophenyl)-5-methyl-4-isoxazolecarboxamido]penicillinic acid 3-piperidineethyl ester HCl. Claim 3 in US ‘751 specifically recites a pharmaceutical composition comprising a compound according to claim 1 and a pharmaceutically acceptable carrier.
	Regarding claims 1 – 8, US ‘751 teaches the compound, wherein:
The functional unit (F) is the beta-lactam antibiotic-related compound, Penicillinic acid;
The transportational unit (T) is the protonatable amine group of Structure W-2; and
HA is hydrochloride salt.
	Regarding claims 9 – 10, US ‘751 teaches the compound 
The functional unit (F) is the beta-lactam antibiotic-related compound of Structure FP-2;
L1 is nothing;
L4 is C(=O);
L2 is O; and
The transportational unit (T) is the protonatable amine group of Structure W-2; and
HA is hydrochloride salt
 
	Regarding claim 11, claim 3 in US ‘751 specifically recites a pharmaceutical composition comprising a compound according to claim 1 and a pharmaceutically acceptable carrier.
	Regarding claims 12 – 13, claim 4 in US ‘751 specifically recites a pharmaceutical composition according to claim 3, wherein the pharmaceutically acceptable carrier is selected from the group of alcohol, acetone, ester, water, and aqueous solution.
	Therefore, the present claims conflict with those of the US ‘751 Patent.

Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10 – 12 of U.S. Patent No. 10,233,197 B2 (US ‘197). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘197 is drawn towards a method for treating a bacteria-related condition in a biological subject, comprising transdermally administering to the biological subject a compound as presented below:

    PNG
    media_image10.png
    163
    402
    media_image10.png
    Greyscale

Claim 10 in US ‘197 specifically recites a method comprising transdermally administering to the biological subject a pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier.
	Regarding claims 1 – 8, US ‘197 teaches the compound, wherein:
The functional unit (F) is the beta-lactam antibiotic-related compound, Penicillanic acid;
The transportational unit (T) is the protonatable amine group of Structure W-1, 2-diethylaminoethyl ester moiety; and
HA is hydrochloride salt.
	Regarding claims 9 – 10, US ‘197 teaches the compound 
The functional unit (F) is the beta-lactam antibiotic-related compound of Structure FP-83, Penicillanic acid, further wherein, Y1, Y2, Y3 and Y4 are each hydrogen;
L1 is nothing;
L4 is C(=O);
L2 is O; and
The transportational unit (T) is the protonatable amine group of Structure W-1, 2-diethylaminoethyl ester moiety, further wherein R, R1 and R2 are each C2 alkyl; and
HA is hydrochloride salt. 
	Regarding claim 11, claim 10 in US ‘197 specifically recites a method comprising transdermally administering to the biological subject a pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier.
	Regarding claims 12 – 13, claims 11 – 12 in US ‘197 specifically recites a method according to claim 10, wherein the pharmaceutically acceptable carrier is polar or selected from the group of alcohol, acetone, ester, water, and aqueous solution.
	The claims in US ‘197 do not explicitly recite a high penetration composition comprising said compound, as recited in the present claims.
	MPEP §804(II)(B)(2)(a) further states:
“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”

US ‘197 teaches that a high penetration composition refers to a composition comprising a functional unit covalently linked to a transportational unit through a linker. See, column 7 line 65 – column 8 line 2. US ‘197 also teaches that the high penetration composition comprising the compound and are capable of crossing biological barriers with high penetration efficiency. See, column 5 line 65 – column 6 line 2. 
	Therefore, the present claims conflict with those of the US ‘751 Patent.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31 – 32 and 35 – 47 of the copending Application No. 15/947,983 (US ‘983) (U.S. Publication 20180222921 A1). The claims have been allowed but a Patent number has not been issued yet. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 29 in US ‘983 is drawn towards a compound having the chemical structures as presented below:

    PNG
    media_image11.png
    319
    696
    media_image11.png
    Greyscale

Claim 35 in US ‘983 is drawn towards a compound having the chemical structures as presented below:

    PNG
    media_image12.png
    330
    693
    media_image12.png
    Greyscale

Claim 31 in US ‘983 specifically recites a pharmaceutical composition comprising a compound according to claim 29 and a pharmaceutically acceptable carrier.
	Regarding claims 1 – 8, US ‘983 teaches the compound, wherein:
The functional unit (F) is the structure selected from Structure I-9 and I-33;
The transportational unit (T) is the variable W selected from Structure W-1, Structure W-2 or Structure W-4; and
HA can be nothing or selected from several acids forms as recited in the claim 29.
	Regarding claims 9 – 10, US ‘983 teaches the compounds
The functional unit (F) is the structure selected from Structure I-9 and I-33;
L1 is nothing;
L4 is C(=O);
L2 is O; and
The transportational unit (T) is the variable W selected from the protonatable amine group of Structure W-1, Structure W-2 or Structure W-4; and
HA can be nothing or selected from several acids forms as recited in the claim 29.
 
	Regarding claim 11, claim 31 in US ‘983 specifically recites a pharmaceutical composition comprising a compound according to claim 29 and a pharmaceutically acceptable carrier.
	Regarding claims 12 – 13, claim 32 in US ‘983 specifically recites a pharmaceutical composition according to claim 31, wherein the pharmaceutically acceptable carrier is selected from the group of alcohol, acetone, ester, water, and aqueous solution.
	Therefore, the present claims conflict with those of the US ‘983 copending application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1 – 13 are rejected.
Claims 14 – 28 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626